Case 1:18-cv-07343-PKC-SMG Document 1 Filed 12/25/18 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 CHARLYN ZLOTNIK,

                                Plaintiff,                    Docket No. 1:18-cv-7343

        - against -                                           JURY TRIAL DEMANDED

 BUST INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Charlyn Zlotnik (“Zlotnik” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Bust Inc. (“Bust” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of American singer and songwriter Dolly Parton, owned and registered

by Zlotnik, a New York based professional photographer. Accordingly, Zlotnik seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
Case 1:18-cv-07343-PKC-SMG Document 1 Filed 12/25/18 Page 2 of 4 PageID #: 2



                                             PARTIES

       5.      Zlotnik is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 170 Avenue

C, Apt 12A, New York, New York 10009.

       6.      Upon information and belief, Bust is a domestic business corporation duly

organized and existing under the laws of the State of New York, with a place of business at 253

36th Street, Suite C307, Brooklyn, New York 11232. Upon information and belief, Bust is

registered with the New York Department of State, Division of Corporations to do business in

the State of New York. At all times material, hereto, Bust has owned and operated a website at

the URL: www.Bust.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Zlotnik photographed American singer and songwriter Dolly Parton (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Zlotnik is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 804-358.

       B.      Defendant’s Infringing Activities

       11.     Bust ran an article on the Website entitled 31 Fierce Dolly Parton Quotes and

Photos to Make Your Day. See https://bust.com/entertainment/193537-15-dolly-parton-

quotes.html. The article featured the Photograph. A copy of the article and a screen shot of the

Photograph on the Website is attached hereto as Exhibit B.
Case 1:18-cv-07343-PKC-SMG Document 1 Filed 12/25/18 Page 3 of 4 PageID #: 3



       12.     Bust did not license the Photograph from Plaintiff for its article, nor did Bust have

Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                         (COPYRIGHT INFRINGEMENT AGAINST BUST)
                                 (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Bust infringed Plaintiff’s copyright in the Photograph by reproducing and publicly

displaying the Photograph on the Website. Bust is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by Bust have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       19.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case 1:18-cv-07343-PKC-SMG Document 1 Filed 12/25/18 Page 4 of 4 PageID #: 4



       1.     That Defendant Bust be adjudged to have infringed upon Plaintiff’s copyrights in

              the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       December 25, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Charlyn Zlotnik
